 



Exhibit 10.14
January 2, 2008
A. M. Castle & Co.
3400 North Wolf Road
Franklin Park, Illinois 60131
          Re:   Amendment No. 2 to Note Agreement
Ladies and Gentlemen:
     Reference is made to that certain Note Agreement dated as of November 17,
2005 (as amended by Amendment No. 1 thereto dated September 5, 2006, the “Note
Agreement”) between A.M. Castle & Co., a Maryland corporation (the “Company”),
and The Prudential Insurance Company of America and Prudential Retirement
Insurance and Annuity Company (collectively, the “Purchasers”). Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Note Agreement.
     The Company has requested certain amendments to the Note Agreement as set
forth below and the Purchasers are willing to agree to such amendments on the
terms and conditions set for the herein. Accordingly, and in accordance with the
provisions of paragraph 11C of the Note Agreement, the parties hereto agree as
follows:
     SECTION 1. Amendment. From and after the Effective Date (as defined in
Section 3 hereof), the Note Agreement is hereby amended as follows:
     1.1. Clauses (j) and (k) of paragraph 6D of the Note Agreement are amended
and restated in their entireties to read as follows:
     ”(j) (i) Liens attaching solely to the property and assets of the Canadian
Subsidiary to secure Debt of the Canadian Subsidiary and no other Debt, and
(ii) Liens attaching solely to the property and assets of U.K. Subsidiary and
U.K. Subsidiary Guarantors to secure Debt of U.K. Subsidiary and no other Debt;
     (k) Liens attaching solely to the property and assets of any Foreign
Subsidiary (other than Guarantors, the Canadian Subsidiary and the U.K.
Subsidiary) securing Indebtedness for borrowed money of any such Foreign
Subsidiary of not more than U.S. $35,000,000 in the aggregate at any time
outstanding for all such Foreign Subsidiaries; and”
     1.2. Paragraph 6H of the Note Agreement is Amended in its entirety to read
as follows:

 



--------------------------------------------------------------------------------



 



A.M. Castle & Co.
January 2, 2008
Page 2
     “6H. Investments. The Company will not, and will not permit any Subsidiary
to make or hold any Investments, except:
     (a) Investments held by the Company and its Subsidiaries in the form of
Cash Equivalents;
     (b) Short-term Investments of Foreign Subsidiaries acquired by Foreign
Subsidiaries in the ordinary course of business and of a credit quality similar
to Cash Equivalents;
     (c) advances to officers, directors and employees of the Company and its
Subsidiaries in an aggregate amount not to exceed $1,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
     (d) (i) Investments by the Company and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof, (ii) additional Investments by
Company and its Subsidiaries in the Company, the Canadian Subsidiary, the U.K.
Subsidiary, the U.K. Subsidiary Guarantors and the Guarantors, (iii) additional
Investments by Subsidiaries of the Company that are not Guarantors in other
Subsidiaries that are not Guarantors and (iv) so long as no Default has occurred
and is continuing or would result from such Investment, additional Investments
(other than Guaranties) by the Company and the Guarantors in wholly-owned
Subsidiaries that are not Guarantors in an aggregate amount invested from the
date hereof not to exceed $35,000,000;
     (e) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
     (f) Guarantees by the Company or a Guarantor of the obligations,
liabilities or indebtedness of the Company, the Canadian Subsidiary, the U.K.
Subsidiary or another Guarantor;
     (g) the Guaranty Agreement, the Guarantee by the Company of the Canadian
Obligations (as defined in the Credit Agreement), the Guarantee by the
Subsidiaries of the Bank Credit Agreement Debt (as defined in the Intercreditor
Agreement), and Guarantees by a U.K. Subsidiary Guarantor of Debt of the U.K.
Subsidiary;
     (h) Guarantees by any Foreign Subsidiary (other than the Canadian
Subsidiary or the U.K. Subsidiary) of the obligations, liabilities or
indebtedness of any other Foreign Subsidiary (other than the Canadian Subsidiary
or the U.K. Subsidiary);
     (i) Guarantees by Company of the obligations, liabilities or indebtedness
of any Subsidiary (other than the Guarantors, the Canadian Subsidiary and the
U.K. Subsidiary) not exceeding $35,000,000 in the aggregate at any time
outstanding;

 



--------------------------------------------------------------------------------



 



A.M. Castle & Co.
January 2, 2008
Page 3
     (j) the Transtar Acquisition;
     (k) Investments existing on the date hereof (other than those referred to
in paragraph 6H(d)(i));
     (l) the purchase or other acquisition of all of the Equity Interests in, or
all or substantially all of the property of, any Person that, upon the
consummation thereof, will be wholly-owned directly by the Company or one or
more of its Wholly-Owned Subsidiaries (including as a result of a merger or
consolidation); provided that, with respect to each purchase or other
acquisition made pursuant to this paragraph 6H(l):
     (i) [Intentionally Omitted];
     (ii) any such newly-created or acquired Subsidiary shall comply with the
requirements of paragraph 5K;
     (iii) the lines of business of the Person to be (or the property of which
is to be) so purchased or otherwise acquired shall be substantially the same
lines of business as one or more of the principal businesses of the Company and
its Subsidiaries in the ordinary course;
     (iv) the prior, effective consent or approval to such purchase shall have
been granted by the Board of Directors or equivalent governing body of the
acquiree;
     (v) such purchase or other acquisition shall not include or result in any
contingent liabilities that could reasonably be expected to be material to the
business, financial condition, operations or prospects of the Company and its
Subsidiaries, taken as a whole (as determined in good faith by the board of
directors (or the persons performing similar functions) of the Company or such
Subsidiary if the board of directors is otherwise approving such transaction
and, in each other case, by a Responsible Officer);
     (vi) the total cash and noncash consideration (including the fair market
value of all Equity Interests issued or transferred to the sellers thereof
(other than Equity Interests of the Company), all indemnities, earnouts and
other contingent payment obligations to (with the amount thereof being
determined by reference to the amount reflected on the Company’s or the
applicable Subsidiary’s balance sheet as of the first date after the
consummation of the applicable Investment), and the aggregate amounts paid or to
be paid under noncompete, consulting and other affiliated agreements with, the
sellers thereof and all assumptions of debt, liabilities and other obligations
in connection therewith) paid by or on behalf of the Company and its
Subsidiaries for any such purchase or other acquisition, when aggregated with
the total cash and noncash consideration paid by or on behalf of the Company and
its Subsidiaries for all other purchases and other acquisitions made by the
Company and its Subsidiaries pursuant to this paragraph

 



--------------------------------------------------------------------------------



 



A.M. Castle & Co.
January 2, 2008
Page 4
6H(l) during the immediately preceding 12 months, shall not exceed $75,000,000
(excluding the consideration paid in connection with the Metals Acquisition);
     (vii) (A) immediately before and immediately after giving pro forma effect
to any such purchase or other acquisition, no Default or Event of Default shall
have occurred and be continuing and (B) immediately after giving effect to such
purchase or other acquisition, the Company and its Subsidiaries shall be in pro
forma compliance with all of the covenants set forth in paragraphs 6A, 6B and
6C, such compliance to be determined on the basis of the financial information
most recently delivered to the holders of the Notes pursuant to paragraph 5F(a)
or (b) as though such purchase or other acquisition had been consummated as of
the first day of the fiscal period covered thereby; and
     (viii) the Company shall have delivered to each holder of the Notes at
least five Business Days (or, in the case of the Metals Acquisition, one
Business Day) prior to the date on which any such purchase or other acquisition
is to be consummated, (A) copies of the Borrowing Base Certificate delivered
pursuant to Section 7.08(n)(viii) of the Credit Agreement and (B) a certificate
of a Responsible Officer, in form and substance reasonably satisfactory to the
Required Holder(s), certifying that all of the requirements set forth in this
paragraph 6H(l) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;
     (m) Investments in promissory notes issued as all or a portion of the
purchase price paid in connection with any Disposition permitted by paragraph 6F
or any sale permitted by paragraph 6G, not exceeding (i) $10,000,000 in
aggregate principal amount at any time outstanding with respect to Dispositions
of the Company’s interests in joint ventures in existence on September 5, 2006,
or (ii) $1,000,000 with respect to any other such Disposition or sale.
     (n) Investments made after September 5, 2006 in joint ventures not
exceeding $30,000,000 in the aggregate at any time outstanding.”
     1.3. Paragraph 10 of the Note Agreement is amended by adding, or amending
and restating, the following definitions as follows:
     “Credit Agreement” shall mean the “Amended and Restated Credit Agreement”,
dated as of September 5, 2006, between the Company, the Canadian Subsidiary, the
U.K. Subsidiary and the Banks, as amended by the First Amendment to Credit
Agreement, dated January 2, 2008 (the “First Amendment to Credit Agreement") as
further amended, restated, supplemented or otherwise modified from time to time.
     ”Excluded Collateral” shall mean (i) any property (whether currently
existing or subsequently acquired) subject to a Lien permitted under paragraph
6D, to the extent the agreement creating such Lien prohibits additional Liens on
such property; (ii) cash

 



--------------------------------------------------------------------------------



 



A.M. Castle & Co.
January 2, 2008
Page 5
sufficient to secure the Company’s or any of its Subsidiary’s obligations to pay
its workmen’s compensation benefits including obligations to any Person
providing surety, insurance, letters of credit or other credit support so long
as such cash does not secure any obligation for any other purpose; (iii) all
properties and assets of the Canadian Subsidiary and the Mexican Subsidiary and
any successor holder of such assets; (iv) all property purchased with proceeds
of the note issued pursuant to the Loan Agreement, dated as of November 1, 1994,
between the Company and the City of Hammond, Indiana; (v) other property with a
de minimis fair market value, that individually or in the aggregate with all
other such property, is not material to the continued business operations of the
Company or the Subsidiary which owns such property and a security interest
therein is not perfected by filing a UCC financing statement; and (vi) any
leasehold interest in any real property leased by the Company or any Subsidiary
the termination of which would not result in a Material Adverse Effect.
     “Metals Acquisition” means the acquisition by the Company, through a
Wholly-Owned Subsidiary, of all of the Equity Interests of Metals UK Group
Limited, Metals Group Limited, Aerospace Metals Europe Limited, AMESA Limited,
Metals UK Limited, K.K.S. (Stainless Steel) Co. Limited, Metals Group, Inc.,
LOKS Plasma Services Limited, E. Harding & Sons Limited and Aerospace Metals
Europe SA.
     “U.K. Subsidiary” means A. M. Castle Metals UK, Limited.
     “U.K. Subsidiary Guarantor” means any Subsidiary of the U.K. Subsidiary
that is incorporated under the laws of England and Wales that Guaranties the
obligations of the U.K. Subsidiary under the Credit Agreement.
     SECTION 2. Representations and Warranties. The Company and each Guarantor
represents and warrants that (a) each representation and warranty set forth in
paragraph 8 of the Note Agreement and the other Transaction Documents to which
it is a party, is true and correct as of the date of execution and delivery of
this letter by the Company or such Guarantor with the same effect as if made on
such date (except to the extent such representations and warranties expressly
refer to an earlier date, in which case they were true and correct as of such
earlier date and except that the representations and warranties contained in
paragraph 8B of the Note Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of paragraph
5F of the Note Agreement); (b) both before and after giving effect to the
amendments set forth in Section 1 hereof, no Event of Default or Default exists
or has occurred and is continuing on the date hereof; and (c) both before and
after giving effect to the amendments set forth in Section 1 hereof and the
consummation of the transactions contemplated by the First Amendment to Credit
Agreement, the amendment to the Trade Agreement referred to below and Metals
Purchase Agreement (as defined below), the Company, individually and together
with its Subsidiaries on a consolidated basis, is Solvent.
     SECTION 3. Conditions Precedent. This amendments in Section 1 of this
letter shall become effective on the date (the “Effective Date”) when each
Purchaser shall have received original counterparts or, if satisfactory to such
Purchaser, certified or other copies of all of the

 



--------------------------------------------------------------------------------



 



A.M. Castle & Co.
January 2, 2008
Page 6
following, each duly executed and delivered by the party or parties thereto, in
form and substance satisfactory to such Purchaser, dated the date hereof unless
otherwise indicated, and on the Effective Date in full force and effect:
     (i) counterparts to this letter executed by the Company and each Guarantor;
     (ii) counterparts to a First Amendment to the Intercreditor Agreement
executed by the Collateral Agent, Bank of America, N.A., Northern Trust, the
Company and the Guarantors;
     (iii) a favorable opinion of counsel and/or special counsel to the Company,
and the Company, by its execution hereof, hereby requests and authorizes such
counsel and/or special counsel to render such opinion and to allow each holder
of the Notes to rely on such opinion, and understands and agrees that each
Purchaser receiving such an opinion will be relying, and is hereby authorized to
rely, on such opinion;
     (iv) a copy of the First Amendment to Credit Agreement and all instruments,
documents and agreements delivered at the closing of and making of any loans
thereunder, certified by an Officer’s Certificate, dated the Effective Date, as
correct and complete;
     (v) a copy of and amendment to Trade Agreement and all instruments,
documents and agreements delivered at the closing thereof, certified by an
Officer’s Certificate, dated the Effective Date, as correct and complete;
     (vi) receipt by the Bank Agent of an executed undertaking from Addleshaw
Goddard LLP (“AG”) that obligates AG to transfer the sellers the purchase price
for the acquisition contemplated by, and in accordance with the terms of, that
certain purchase agreement by and among the Company or one of its Subsidiaries,
as buyer, and Ian Griffiths and others, as sellers (the “Metals Purchase
Agreement"), and a copy of such undertaking shall have been provided to each
Purchaser; and
     (viii) such other certificates, documents and agreements as such Purchaser
may reasonably request.
     SECTION 4. Reference to and Effect on Note Agreement. Upon the
effectiveness of the amendments to the Note Agreement made in this letter, each
reference to the Note Agreement in any other document, instrument or agreement
shall mean and be a reference to the Note Agreement as modified by this letter.
Except as specifically set forth in Section 1 hereof, the Note Agreement shall
remain in full force and effect and is hereby ratified and confirmed in all
respects. The Company and each Guarantor hereby represents and warrants that all
necessary or required consents to this letter have been obtained and are in full
force and effect. Except as specifically stated in this letter, the execution,
delivery and effectiveness of this letter shall not (a) amend the Note
Agreement, any Note or any of the other Transaction Documents, (b) operate as a
waiver of any right, power or remedy of the holder of any Note, (c) constitute a
waiver of, or consent to any departure from, any provision of the Note
Agreement, any Note or any of the

 



--------------------------------------------------------------------------------



 



A.M. Castle & Co.
January 2, 2008
Page 7
other Transaction Documents at any time or (d) be construed as a course of
dealing or other implication that any holder of any Note has agreed to or is
prepared to grant any consents or agree to any amendments to the Note Agreement,
any Note or any of the other Transaction Documents in the future, whether or not
under similar circumstances.
     SECTION 5. Expenses. The Company hereby confirms its obligations under the
Note Agreement, whether or not the transactions hereby contemplated are
consummated, to pay, promptly after request by the holders of the Notes, all
reasonable out-of-pocket costs and expenses, including attorneys’ fees and
expenses, incurred by any holder of the Notes in connection with this letter or
the transactions contemplated hereby, in enforcing any rights under this letter,
or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this letter or the transactions
contemplated hereby. The obligations of the Company under this Section 5 shall
survive transfer by any holder of a Note of any Note and payment of any Note.
     SECTION 6. Reaffirmation. Each Guarantor hereby ratifies and reaffirms all
of its payment and performance obligations, contingent or otherwise, under the
Guaranty Agreement to which it is a party and each of the other Transaction
Documents to which it is a party. Each Guarantor hereby consents to the terms
and conditions of this letter and reaffirms its obligations and liabilities
under or with respect to the Note Agreement as amended by this letter.
     SECTION 7. Collateral Documents. The Company and the Guarantors have
heretofore executed and delivered certain Collateral Documents and concurrently
herewith are executing the Collateral Document Amendments. The Company and the
Guarantors hereby acknowledge and agree that the Liens created and provided for
by the Collateral Documents, as amended by the Collateral Document Amendments,
continue to secure, among other things, the obligations arising under the Note
Agreement as amended hereby; and the Collateral Documents, as amended by the
Collateral Document Amendments, and the rights and remedies of the holders of
the Notes and Collateral Agent thereunder, the obligations of the Company and
the Guarantors thereunder, and the Liens created and provided for thereunder
remain in full force and effect and shall not be affected, impaired or
discharged hereby. Nothing herein contained shall in any manner affect or impair
the priority of the liens and security interests created and provided for by the
Collateral Documents, as amended by the Collateral Document Amendments, as to
the indebtedness which would be secured thereby prior to giving effect to this
letter agreement.
     SECTION 8. Governing Law. THIS LETTER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS, WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS OF SUCH STATE WHICH WOULD OTHERWISE CAUSE THIS
LETTER TO BE CONSTRUED OR ENFORCED OTHER THAN IN ACCORDANCE WITH THE LAWS OF THE
STATE OF ILLINOIS.
     SECTION 9. Counterparts; Section Titles. This letter may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so

 



--------------------------------------------------------------------------------



 



A.M. Castle & Co.
January 2, 2008
Page 8
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this letter by facsimile shall be
effective as delivery of a manually executed counterpart of this letter. The
section titles contained in this letter are and shall be without substance,
meaning or content of any kind whatsoever and are not a part of the agreement
between the parties hereto.
[signature page follows]

 



--------------------------------------------------------------------------------



 



                  Very truly yours,
 
                THE PRUDENTIAL INSURANCE COMPANY     OF AMERICA
 
           
 
  By:   /s/ G. Anthony Coletta    
 
           
 
      Vice President    
 
                PRUDENTIAL RETIREMENT INSURANCE     AND ANNUITY COMPANY
 
           
 
  By:   Prudential Investment Management, Inc.,    
 
      as investment manager    
 
           
 
  By:   /s/ G. Anthony Coletta    
 
           
 
      Vice President    

Agreed and Accepted:

          A. M. CASTLE & CO.    
 
       
By:
  /s/ Lawrence A. Boik    
Name:
 
 
Lawrence A. Boik    
Title:
  Vice President of Finance and Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



                  GUARANTORS:       DATAMET, INC.
 
           
 
  By:   /s/ Lawrence A. Boik    
 
  Name:  
 
Lawrence A. Boik    
 
  Title:   Vice President, Treasurer and Assistant    
 
      Secretary    
 
                KEYSTONE TUBE COMPANY, LLC
 
           
 
  By:   /s/ Lawrence A. Boik    
 
           
 
  Name:   Lawrence A. Boik    
 
  Title:   Vice President    
 
                TOTAL PLASTICS, INC.
 
           
 
  By:   /s/ Lawrence A. Boik    
 
           
 
  Name:   Lawrence A. Boik    
 
  Title:   Vice President    
 
                PARAMONT MACHINE COMPANY, LLC
 
           
 
  By:   /s/ Lawrence A. Boik    
 
  Name:  
 
Lawrence A. Boik    
 
  Title:   Vice President    

 



--------------------------------------------------------------------------------



 



                  ADVANCED FABRICATING     TECHNOLOGY, LLC
 
           
 
  By:
Name:   /s/ Lawrence A. Boik
 
Lawrence A. Boik    
 
  Title:   Vice President    
 
                OLIVER STEEL PLATE CO.
 
           
 
  By:   /s/ Lawrence A. Boik    
 
           
 
  Name:   Lawrence A. Boik    
 
  Title:   Treasurer    
 
                TRANSTAR INVENTORY CORP.
 
           
 
  By:   /s/ Lawrence A. Boik    
 
  Name:  
 
Lawrence A. Boik    
 
  Title:   Vice President    
 
                TRANSTAR METALS CORP.
 
           
 
  By:   /s/ Lawrence A. Boik    
 
  Name:  
 
Lawrence A. Boik    
 
  Title:   Vice President    
 
                TRANSTAR MARINE CORP.
 
           
 
  By:   /s/ Lawrence A. Boik    
 
  Name:  
 
Lawrence A. Boik    
 
  Title:   Vice President    

 